—Appeal from a decision of the Unemployment Insurance Appeal Board, filed December 31, 1996, which, inter alia, ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Claimant worked for a temporary employment agency and quit her assignment as a legal assistant in order to search for a position as a translator. Thereafter, the Unemployment Insurance Appeal Board disqualified claimant from receiving unemployment insurance benefits on the ground that she voluntarily left her employment without good cause. Claimant appeals and we affirm. Inasmuch as the record indicates that continued work was available to claimant, substantial evidence *620supports the Board’s decision (see, Matter of Brady [Sweeney], 228 AD2d 840, 841; Matter of Feinberg [Hudacs], 211 AD2d 934). Claimant’s remaining contentions, including her claim of Hearing Officer bias, have been reviewed and found to be without merit.
Cardona, P. J., Mikoll, Crew III, Yesawich Jr. and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.